Exhibit 99.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER OR PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Indiantown Cogeneration, L.P. and Indiantown Cogeneration Funding Corporation for the quarter ended June 30, 2002, I, P. Chrisman Iribe, President of Indiantown Cogeneration, L.P. and Indiantown Cogeneration Funding Corporation, hereby certify pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: (1) such Quarterly Report on Form 10-Q for the quarter ended June 30, 2002 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in such Quarterly Report on Form 10-Q for the quarter ended June 30, 2002 fairly presents, in all material respects, the financial condition and results of operations of Indiantown Cogeneration, L.P. and Indiantown Cogeneration Funding Corporation. August 14, 2002 /s/ P. Chrisman Iribe P. Chrisman Iribe President Indiantown Cogeneration, L.P. Indiantown Cogeneration Funding Corporation
